NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30106

                Plaintiff-Appellee,             D.C. No. 3:12-cr-00056-TMB-7

 v.

DERNEVAL RODNELL DIMMER, AKA                    MEMORANDUM*
Big Cuz, AKA Pedro Dimmer, AKA Jabba,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                  Timothy M. Burgess, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Derneval Rodnell Dimmer appeals pro se from the district court’s order

denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

determination that Dimmer was ineligible for a reduction, see United States v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Leniear, 574 F.3d 668, 672 (9th Cir. 2009), and we affirm.

      Dimmer contends that the district court erred by treating his motion as a

motion for reconsideration, rather than a new § 3582(c)(2) motion. He also argues

that the district court failed to follow the two-step procedure set forth in Dillon v.

United States, 560 U.S. 817 (2010), or to make supplemental drug findings under

United States v. Mercado-Moreno, 869 F.3d 942 (9th Cir. 2017).

      Dimmer’s arguments are unavailing. First, the district court did not treat

Dimmer’s motion solely as a motion for reconsideration. While the district court

observed that any request for reconsideration would be untimely, it also reviewed

the merits of Dimmer’s claims and correctly observed that it had previously

rejected those precise arguments in a prior order. It was not required to do more

under Dillon or otherwise. Moreover, Mercado-Moreno has no bearing on this

case. Here, unlike in that case, there is no dispute that the drug quantity to which

Dimmer admitted in his plea agreement corresponded to a lower base offense level

than the one used at sentencing. However, as this court recently held, even using

that lower base offense level, Dimmer is not entitled to relief because his sentence

is below the amended Guidelines range. See U.S.S.G. § 1B1.10(b)(2)(A); United

States v. Dimmer, 786 Fed. App’x 114, 115 (9th Cir. 2019).

      Dimmer’s motion for ruling in his favor is denied.

      AFFIRMED.


                                           2                                     19-30106